Name: 86/157/EEC: Commission Decision of 7 May 1986 suspending the inclusion of certain countries on the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  international trade;  political geography;  animal product
 Date Published: 1986-05-08

 Avis juridique important|31986D015786/157/EEC: Commission Decision of 7 May 1986 suspending the inclusion of certain countries on the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat Official Journal L 120 , 08/05/1986 P. 0066 - 0067*****COMMISSION DECISION of 7 May 1986 suspending the inclusion of certain countries on the list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat (86/157/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1) as last amended by Directive 83/91/EEC (2), and in particular the last sentence of Article 3 (1) thereof, Whereas Council Decision 79/542/EEC (3) drew up a list of third countries from which the Member States authorize imports of bovine animals, swine and fresh meat taking particular account of the criteria listed in Article 3 (2) of Directive 72/462/EEC; Whereas these criteria include the environmental health situation in the exporting third country and the dangers that this situation presents to public and animal health in the Member States; Whereas as a result of the accident at the Chernobyl nuclear power station and of the radioactive fall-out that has occurred in the area closest to the power station and in certain neighbouring countries, there is a danger that animals and meat may be contaminated; whereas, therefore, imports from countries likely to be affected as a result of the accident owing to their proximity to the power station should be suspended; whereas, for this purpose, the inclusion of certain countries on the list laid down in the Annex to Decision 79/542/EEC should be suspended; Whereas it will be necessary to re-examine by 31 May 1986 the need to maintain or withdraw the suspension in question in the light of available information on contamination with radioactive elements in the third countries in question; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Inclusion on the list set out in the Annex to Decision 79/542/EEC shall be suspended for the following countries: Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the Soviet Union and Yugoslavia. Article 2 Without prejudice to Community provisions that may be adopted at a later date, this Decision shall not affect the maintenance of national import bans or suspensions adopted pursuant to Article 16 of Council Regulation (EEC) No 1765/82 (4), Article 21 of Council Regulation (EEC) No 288/82 (5) and to Council Regulation (EEC) No 3420/83 (6) in respect of products from third States not covered by this Decision. Member States shall inform the Commission of the decisions taken. Article 3 This Decision shall apply until 31 May 1986. This Decision is addressed to the Member States. Done at Brussels, 7 May 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 302 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 195, 5. 7. 1982, p. 1. (5) OJ No L 35, 9. 2. 1982, p. 1. (6) OJ No L 346, 8. 12. 1983, p. 6.